NUMBER 13-07-178-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CALVIN RAY HYDER,                                                           Appellant,

                                            v.

INVESTIGATOR ISRAEL
BRIONES,                                                                    Appellee.


     On appeal from the 156th District Court of Bee County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

      Appellant, Calvin Ray Hyder, an inmate with the Texas Department of Criminal

Justice (TDCJ), appeals from an order dismissing as frivolous his suit against Investigator

Israel Briones, an employee of the TDCJ. Hyder raises three issues on appeal. We affirm

the dismissal.
       In his first issue, Hyder, relying on federal rules and case law, asserts that the trial

court erred in dismissing his suit without “issuing a summons upon [Briones] and requiring

a response from [Briones].” Federal law, however, is inapplicable to this matter. Section

14.003 of the Texas Civil Practice and Remedies Code allows a court to dismiss a claim

before service of process if the claim is frivolous—a finding the trial court made in the

instant case.1 The trial court determined that Hyder’s appeal was frivolous because (1) the

claim’s realistic chance of ultimate success was slight and (2) it was clear that Hyder could

not prove facts in support of the claim.2 Hyder provides no argument as to why the trial

court erred in making this determination. As a consequence, we overrule his first issue.

       Hyder’s second issue contends that the trial court erred in dismissing his suit without

making findings of fact and conclusions of law. There is no indication in the record that

Hyder filed an initial request for findings of fact and conclusions of law, as Texas Rule of

Civil Procedure 296 demands.3 Furthermore, Hyder’s suit was summarily dismissed prior

to any hearing or trial. Under these circumstances, the trial court had no duty to file

findings of fact and conclusions of law.4 Hyder’s second issue is thus overruled.

       In his third issue, Hyder argues that the trial judge should have disqualified himself

because the judge had personal knowledge of the disputed facts and a personal interest

in the outcome. Hyder has not articulated any basis that would justify disqualification. The

grounds for disqualification are found in article V, section 11 of the Texas Constitution and


       1
       T    EX .   C IV . P RAC . & R EM . C OD E A N N . § 14.003(a)(2) (Vernon 2002).

       2
           See id. § 14.003(b)(1), (3).

       3
           See T EX . R. C IV . P. 296.

       4
           See Timmons v. Luce, 840 S.W .2d 582, 586 (Tex. App.–Tyler 1992, no writ).

                                                              2
rule 18b(1) of the Texas Rules of Civil Procedure.5 Hyder has failed to present any

evidence indicating that these disqualification grounds have been met. Accordingly, we

overrule Hyder’s third issue.

       We affirm the trial court’s judgment.




                                                                       LINDA REYNA YAÑEZ,
                                                                       Justice




Memorandum Opinion delivered and filed
this the 14th day of August, 2008.




       5
       T   EX .   C ON ST . art. V § 11; T EX . R. C IV . P. 18b(1).

                                                               3